The State of TexasAppellee/s




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 28, 2014

                                       No. 04-11-00156-CR

                                        Juan E. GUERRA,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR13014
                            Honorable Melisa Skinner, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


           It is so ORDERED on the 28th day of May, 2014.

                                                                 PER CURIAM

ATTESTED TO:          ____________________________
                      Keith E. Hottle
                      Clerk of Court